DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 61 and 67 are objected to because of the following informalities:
In claim 61, line 3, “a source activity features” should be –a source activity feature--.
In claim 67, line 3, “of transcranial magnetic stimulation” should be –of the transcranial magnetic stimulation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 47, 48, 51, 52, 54-56, 58, 59, 61, 62, 64, and 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is a system that further comprises method steps which makes the claim unclear. The claim needs to state that these steps are part of the operations recited by the preceding claim.
Claim 40 recite the limitation “corresponding” in line 7. This makes the claims unclear as it cannot be determined what the relationship between the different corresponding components are supposed to be in the claims.
Claim 47 inherits the deficiencies of claim 40 and are likewise rejected.  
Claims 48, 51, 52, 54, 55, 56, 58, 59, 61, 62, 64, 67, 68, 69, and 70 recite the limitation “corresponding” in line 2. This makes the claims unclear as it cannot be determined what the relationship between the different corresponding components are supposed to be in the claims. 
Claim 48 recites the limitation “the system of claim 39” in line 1. However, there is currently no claim 39 because the claim has been cancelled. For the purposes of compact prosecution, claim 48 is being interpreted as dependent on claim 36.
Claim 48 is a system that further comprises method steps which makes the claim unclear as there is no claim 39. 
Claim 54 recites the limitation "the highest voltage differential" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation “a scalp map associated with the independent component” in line 3. The use of the term “associated with” makes the claim unclear because the relationship between the scalp map and the independent component cannot be determined.
Claim 55 recites the limitation “a template scalp map associated with horizontal eye movement” in lines 3-4. The use of the term “associated with” makes the claim unclear because the relationship between the template scalp map and the horizontal eye movement cannot be determined.    
Claim 55 recites the limitations "the scalp map of the independent component" and “the template scalp map for horizontal eye movement” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 56 recites the limitations "the scalp map of the independent component" and “the template scalp map for eye blinking movements” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 56 recites the limitation "the eye blinking movement" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitations "the scalp map for the independent component" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation “associated” in line 3. The term is unclear as it cannot be determined what the relationship is between the complexity of a source pattern and the independent component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 36, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0043774 (Devlin et al., hereinafter Devlin) and “Automatic Classification of Artifactual ICA-Components for Artifact Removal in EEG Signal” by Winkler et al., hereinafter Winkler. 
In regards to claim 1, Devlin discloses a computer-implemented method (abstract; para (0016): the quantification and monitoring of the efficacy of various methods of treatment of neurological and psychological disorders; para [0023]: Data Acquisition Unit (DAU) 20 typically consists of a computer system...Data Computation Unit (DCU) 30 incorporates a processor 35 and a communications device 36 that receives the sampled values from the DAU 20), comprising:
identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para [0017], [0018], [0025]: efficacy of...transcranial magnetic simulation (TMS)...The invention described herein processes the EEG signals that are directly or indirectly affected by the area of the brain that is being stimulated...DCU 30 first examines the sampled EEG signals for artifact);
generating clean transcranial magnetic stimulation electroencephalogram data by at least removing, from the transcranial magnetic stimulation electroencephalogram data, the one or more artefactual independent components (para [0025]: Detected artifact is either removed from the signal, or the portion of the signal with artifact is excluded from further processing); and
performing, based at least on the clean transcranial magnetic stimulation electroencephalogram data, adjustments to one or more parameters of the transcranial magnetic stimulation procedure (para [0026]: DCU 30 next computes a set of parameters from the artifact- free EEG data...DCU 30 calculates from the parameters a series of features and indices...By observing how these features and indices change in response to the neurostimulation provided by the neurostimulator 60, the stimulation parameters may be varied to modulate the neurostimulation effect).
While Devlin discloses using the data computation unit (DCU) for identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para [0025]), Devlin does not specifically disclose applying a machine learning model. 
However, Winkler discloses applying a machine learning mode! to identify one or more artefactual independent components of EEG data (Abstract: Artifacts contained in EEG recordings hamper both, the visual interpretation by experts as well as the algorithmic processing and analysis; pg 12, col 1: subject-independent, fast, efficient linear component classification method that automates the process of tedious hand selection of e.g. artifactual independent components). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the machine learning model of Winkler in the method of Devlin, in order to automate the process of tedious hand selection of e.g. artifactual independent components (see Winkler, pg 12, col 1).

Regarding claim 36, Devlin discloses a system, comprising: at least one processor (abstract; para [0016]: the quantification and monitoring of the efficacy of various methods of treatment of neurological and psychological disorders; para [0023]: Data Acquisition Unit (DAU) 20 typically consists of a computer system... Data Computation Unit (DCU) 30 incorporates a processor 35 and a communications device 36 that receives the sampled values from the DAU 20); and at least one memory including program code which when executed by the at least one processor results in operations (inherent in enabling the processor of the DCU to perform the disclosed operations) comprising:
identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para [0017}, [0018], [0025): efficacy of...transcranial magnetic simulation (TMS)...The invention described herein processes the EEG signals that are directly or indirectly affected by the area of the brain that is being stimulated...DCU 30 first examines the sampled EEG signals for artifact);
generating clean transcranial magnetic stimulation electroencephalogram data by at least removing, from the transcranial magnetic stimulation electroencephalogram data, the one or more artefactual independent components (para [0025]: Detected artifact is either removed from the signal, or the portion of the signal with artifact is excluded from further processing); and
performing, based at least on the clean transcrania! magnetic stimulation electroencephalogram data, real-time adjustments to one or more parameters of the transcranial magnetic stimulation procedure (para [0026]: DCU 30 next computes a set of parameters from the artifact-free EEG data...DCU 30 calculates from the parameters a series of features and indices...By observing how these features and indices change in response to the neurostimulation provided by the neurostimulator 60, the stimulation parameters may be varied to modulate the neurostimulation effect (i.e. real-time)).
While Devlin discloses using the data computation unit (DCU) for identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para (0025]), Devlin does not specifically disclose applying a machine learning model. However, Winkler discloses applying a machine learning model to identify one or more artefactual independent components of EEG data (Abstract: Artifacts contained in EEG recordings hamper both, the visual interpretation by experts as well as the algorithmic processing and analysis; pg 12, col 1: subject-independent, fast, efficient linear component classification method that automates the process of tedious hand selection of e.g. artifactual independent components). It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the machine learning model of Winkler in the system of Devlin, to automate the process of tedious hand selection of e.g. artifactual independent components (see Winkler pg 12, col 1).

Regarding claim 71, Devlin discloses a non-transitory computer-readable storage medium including program code, which when executed by at least one data processor, cause operations (abstract; para [0016]: the quantification and monitoring of the efficacy of various methods of treatment of neurological and psychological disorders; para [0023]: Data Acquisition Unit (DAU) 20 typically consists of a computer system...Data Computation Unit (DCU) 30 incorporates a processor 35 and a communications device 36 that receives the sampled values from the DAU 20 (a non-transitory computer-readable storage medium including program code is inherent in enabling the processor of the DCU to perform the disclosed operations)) comprising: identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para [0017], [0018], [0025]: efficacy of...transcranial magnetic simulation (TMS)...The invention described herein processes the EEG signals that are directly or indirectly affected by the area of the brain that is being stimulated...DCU 30 first examines the sampled EEG signals for artifact);
generating clean transcranial magnetic stimulation electroencephalogram data by at least removing, from the transcranial magnetic stimulation electroencephalogram data, the one or more artefactual independent components (para [0025]: Detected artifact is either removed from the signal, or the portion of the signal with artifact is excluded from further processing); and
performing, based at least on the clean transcranial magnetic stimulation electroencephalogram data, real-time adjustments to one or more parameters of the transcranial magnetic stimulation procedure (para [0026]: DCU 30 next computes a set of parameters from the artifact-free EEG data...DCU 30 calculates from the parameters a series of features and indices...By observing how these features and indices change in response to the neurostimulation provided by the neurostimulator 60, the stimulation parameters may be varied to modulate the neurostimulation effect (i.e. real-time)). While Devlin discloses using the data computation unit (DCU) for identifying one or more artefactual independent components comprising transcranial magnetic stimulation electroencephalogram data collected during a transcranial magnetic stimulation procedure (para [(0025]), Devlin does not specifically disclose applying a machine learning model.
However, Winkler discloses applying a machine learning model to identify one or more artefactual independent components of EEG data (Abstract: Artifacts contained in EEG recordings hamper both, the visual interpretation by experts as well as the algorithmic processing and analysis; pg 12, col 1: subject-independent, fast, efficient linear component classification method that automates the process of tedious handselection of e.g. artifactual independent components). It would have been obvious to one of ordinary skill in the art to use the machine learning model of Winkler in the execution of the operations of Devlin, to automates the process of tedious hand selection of e.g. artifactual independent components (see Winkler, pg 12, col 1).

Allowable Subject Matter
Claims 40, 47, 48, 51, 52, 54-56, 58, 59, 61, 62, 64, and 67-70 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 40, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the system has operations that include 
decomposing the preprocessed transcranial magnetic stimulation electroencephalogram data into a plurality of independent components, each of the plurality of independent components comprising one of a plurality of non-Gaussian signals forming a multivariate signal.
Claim 47 is dependent on allowable matter from claim 40 and would be allowable once the 112 rejections are overcome. 

In regards to claim 48, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the system has operations that include the step of generating a feature vector based on an independent component from a plurality of independent components comprising the transcranial magnetic stimulation electroencephalogram data. 
Claims 51, 52, 54-56, 58, 59, 61, 62, 64, and 67-70 are dependent on allowable matter from claim 48 and would be allowable one the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791